DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
 
Response to Amendment
The amendments filed on December 16, 2020 have been entered.
Claims 1, 16, and 24 has been amended.

Response to Arguments
Applicant’s arguments filed on December 16, 2020 have been fully considered but are not persuasive. 

Applicant’s argument:

To further define over the prior art and advance prosecution, independent Claim 1 has been amended to recite each of the plurality of HA operation devices having a known geographic location within the senior living facility, and the cloud server configured to cooperate with the at least one caregiver interface device to determine when the at least one caregiver user interface device is within a user's room based upon communication with at least one corresponding HA operation device of the plurality thereof having the known geographic location to correspond to the user's room. Independent Claim 1 has also been amended to recite, when the at least one caregiver interface device is within the user's room, obtain a time of actual operation of at least one given HA operation device, and determine a current operation of the at least one given HA operation device when the time of actual operation is within a threshold time period of determining the current operation, otherwise perform a polling operation for the current operation based upon the at least one caregiver interface device being within a user's room. 
Applicant submits that even a selective combination of Rufo et al. and Wengrovitz et al. fails to disclose or suggest a cloud server configured to cooperate with at least one caregiver interface device to determine when the at least one caregiver user interface device is within a user's room based upon communication with at least one corresponding HA operation device of the plurality thereof having the known geographic location to correspond to the user's room, and when the at least one caregiver interface device is within the user's room, obtain a time of actual operation of at least one given HA operation device, and determine a current operation of the at least one given HA operation device when the time of actual operation is within a threshold time period of determining the current operation, otherwise perform a polling operation for the current operation based upon the at least one caregiver 

Examiner’s response to applicant’s argument: 
Examiner respectfully disagrees. Applicant argues that the newly amended subject matter of claim 1 ("each of the plurality of HA operation devices having a known geographic location") is not taught by Rufo without providing any additional detail.  However, as presented below, Rufo teaches this subject matter ([0115] Fig. 3 provides a schematic diagram of a suitable home installation of sensors 130 and other components at the home controlled {each has its known place in each room accordingly}). 
Applicant argues that Rufo and Wengrovitz do not teach this new subject matter (“the cloud server configured to cooperate with the at least one caregiver interface device to determine when the at least one caregiver user interface device is within a user's room based upon communication with at least one corresponding HA operation device of the plurality thereof having the known geographic location to correspond to the user's room”) without providing additional detail, however as presented Wengrovitz teaches this subject matter  ([0036] The tablets 120 {caregiver interface device} communicate with locator devices 111 of patient rooms {user’s room} 110 for enabling indoor location determination in which the indoor locations of the tablets 120 are tracked for use in providing delivery of location-based data and/or services to healthcare professionals carrying tablets 120)([0074] In one embodiment, a location determination algorithm is executed for tracking the location of the tablet 120 as the doctor moves about the hospital 101) ([0049] The HSSs 137 include servers supporting location-based services which may be provided for tablets 120. For example, the HSSs 137 may include data servers, audio conferencing servers, video conferencing servers, conference bridging servers, presence tracking servers, and the like, as well as various combinations thereof) 
([0051-0053] Supporting communications between devices of the patient rooms 110 and bridging communication network 142. The devices for which connectivity 119 may be supported may include telephones located within the patient rooms 110, locator devices 111 located within the patient rooms 110 (e.g., where indoor location determination is performed remotely), medical equipment that supports network communication capabilities (e.g., for remote logging of medical data monitored and captured by medical equipment), connectivity 129 may be used for supporting voice communications, video-based communications, conferencing, messaging, data retrieval, and the like, as well as various combinations thereof.).
Applicant argues that this new subject matter (“obtain a time of actual operation of at least one given HA operation device,”) is not taught by Rufo, however as presented below Rufo teaches this subject matter  ([0294]  metadata is stored associated with each video image, including the time that the image was taken,)([0144] he HAPPIE home unit 103 insures that the correct medications are taken by the resident at the correct time,)([0300]  caregiver portal 101 each time a food item or beverage is consumed.)([0324]  If the smart medicine cabinet is accessed at a time when scheduled medication is due to be taken, the HAPPIE home unit 103 will play an audio prompt over speakers 157 listing the medicine that is due to be taken as a reminder to the resident)
Applicant argues that Rufo does not teach this new subject matter (“determine a current operation of the at least one given HA operation device when the time of actual operation is within a threshold time period of determining the current operation”) without providing additional detail, however as presented blow Rufo teaches this subject matter ([0145] taking resident’s temperature through medical equipment and communicating the data to the HAPPIE home system to the doctor through the cloud)(Prov. [0110])  ([0193])        ([0144] the resident is taking medication and medication sensors and smart medication dispenser are the current operation)(Prov. [0109]) ])([0186] FIG. 15, a medicine dose window 257 shows the scheduled time 262 to take the dose, and information 263 concerning how many pills to take. Images of the front and back of each pill based medication, vitamin, and supplement are stored in the local database 108 of the HAPPIE home unit 103. As shown in FIG. 15, a front image 264 of the pill is displayed in the medicine dose window 257, and a back image 265 of the pill is displayed. Images of the pill are also displayed on any connected smart phone 111, during an alert, or selectively displayed on smart phone 111 at any time upon request. The same information may be displayed on video monitors and televisions 156 at the home) )([0190] The HAPPIE home unit 103 integrates with secure and unsecure medication dispensers 154 (e.g. pill boxes), medication services (e.g. PillPack™), and smart medication dispensers. Smart pill dispensers 154 monitor medication dispensed through the use of built-in weight-based dosage calculators comparing pre-and-post dispenser weight to ensure accurate dosing. The verbal commands of the resident, and information generated by medication sensors 154, are recorded in the local database 108 and used to positively track and verify the resident's compliance with scheduled medication.), 
Applicant argues that Rufo or Wengrovitz do not teach this new subject matter (“otherwise perform a polling operation for the current operation based upon the at least one caregiver interface device being within a user's room”), however as presented below a new reference (“Derenne”, US 20150109442 A1) teaches this subject matter ([0194-0195] provides alerting if the tasks are not completed properly or within a requirement time period, When so configured, system 20 helps ensure that the patient care protocols of the healthcare facility are properly followed. In such embodiments, system 20 automatically detects when a caregiver 82 enters the patient's room and monitors the activities performed by the caregiver to ensure that one or more desired activities are performed.)([0320] software module automatically changes a user interface on patient support apparatus 36 in response to the caregiver's presence (e.g. by unlocking certain functions that are not accessible to the patient))

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321- 22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1-31 are rejected under 35 U.S.C. 103 as being un-patentable over Rufo et al. (”Rufo”, US 20180342329 A1) hereinafter Rufo in view of Wengrovitz et al. (“Wengrovitz”, US 20120095779 A1) hereinafter Wengrovitz and further view of Derenne et al. (“Derenne”, US 20150109442 A1) hereinafter Derenne.
Regarding claim 1, Rufo teaches a home automation (HA) system ([0099] a home automation system {HAPPIE system})(Prov. [0066]) for a senior living facility ([0003] facilitate senior care)(Prov. [0002])
a cloud server ([0101][0102] FIG. 1. The HAPPIE home unit 103 is in communication with the Internet or cloud 105. The cloud 105 is a wide-area network, providing high speed communication with other equipment connected to the cloud 105. The cloud or Internet 105 provides a communication network through which others may communicate with or access the HAPPIE home unit 103. The communication link 168 provided between the HAPPIE home unit 103 and the Internet 105 is preferably a high speed two-way communication link.,  caregiver portal 101 is provided in communication with the cloud 105 over a high speed two-way communication link 171. One or more persons, who serve a caregiver role for the person who is the resident at the HAPPIE home unit 103, may communicate with and monitor the resident using the caregiver portal 101. A central server 100 may be provided, which includes a central data store 175 and other administrative capabilities. The central server 100 is in communication with the cloud 105 using a two-way high speed communication link 169) (Prov. [0067][0068]) ;
a plurality of HA operation devices ([0107][0159]The single HAPPIE home unit 103 includes array of sensors and controllers 130 as depicted in Fig. 4, smart appliances, smart washer, smart heater, medical equipment,  video cameras, and coffee maker)([0145] medical equipment {elements 160-166} in Fig. 4 such as smart thermometer, blood pressure)([0129] lights that can be controlled remotely)( Prov. [0066, 0073, 0074] )  ([0190] medication sensors 154 along with smart medication dispenser)(Prov. 0140) within the senior living facility ([0101] the HAPPIE home unit 103 in Fig. 1 is the senior living facility)(Prov. [0002]); each having a known geographic location within the senior living facility ([0115] Fig. 3 provides a schematic diagram of a suitable home installation of sensors 130 and other components at the home controlled {each has its known place in each room accordingly})
([0135] other wireless computing devices may be substituted for smartphone 111, such as a tablet device 131, like an Apple iPad® tablet device, or an Apple iPod Touch® device, or any similar wireless handheld computing device 131)([117][182] microphones and video monitors are used to communicate with the residents within the senior facility as depicted in Fig. 4)(Prov. [0082, 0132])  ([135][0159]  smart phone {element 131 in Fig. 2} Apple IPod, Apple IPad)(Prov. [0100, 0164])([0162] wearable fitness and health sensors 158, wellness trackers such as a smart watch or Fitbit™ device 164, ) for respective users within the senior living facility, each HA user interface device configured to wirelessly communicate with at least one of the plurality of HA operation devices and the cloud server ([0132] Speakers TVs, smart phones and other Appliances are connected to the Happie home Unit 103 through WIFI, and the HAPPIE home unit {103 in Fig. 4} is connected to the cloud {element 105})(Prov. 0097])([0149] the mic pack also includes wireless or WiFi connectivity for connection to the HAPPIE home unit 103 via wireless connection or WiFi hotspot 109. The mic pack 142 can send still image or stream live video over the wireless connection to the HAPPIE home unit via the WiFi hotspot 109, which can be stored on the database 108. Still images and video recorded on the database 108 can be played back by the HAPPIE home unit 103 and displayed on video monitors 156, as well as displayed on the remote caregiver portal 101, or on the caregiver's smartphone 178, or on the resident's smartphone 111, or to a remote viewer over the cloud 105. Similarly, live video can be streamed from the camera 193 and displayed on the video monitors 156, on the remote caregiver portal 101, on the caregiver's smartphone 178, on the resident's smartphone 111, or on a display device of a remote viewer connected over the cloud 105. The mic pack 142 communicates with the HAPPIE system core 121, and can send audio signals from the microphone 195 to the HAPPIE system core 121, and can produce audio sounds with the speaker 196 from signals received from the HAPPIE system core 121)([0138]  the HAPPIE home unit 103 is connected to various sensors and input devices to provide data and analog information that may be processed by the HAPPIE system core 121 in the HAPPIE home unit 103, or may be transmitted to the HAPPIE server 100, or may be stored in the local database 108, or may alternatively be communicated to the caregiver portal 101, the doctor portal 102, and under some circumstances, to emergency services 106. For example, video cameras 112 are provided for selectively transmitting video via the HAPPIE home unit 103 to the caregiver portal 101, the doctor portal 102, the church portal 104, the HAPPIE server 100, and if needed, to emergency services 106. Microphones 113 are connected to the HAPPIE home unit 103 for providing two-way audio and voice communication to the caregiver portal 101, the doctor portal 102, the church portal 104, the HAPPIE server 100, and if needed, to emergency services 106. The combination of a microphone 113 and video camera 112 permits two-way video conferences between the resident living at the HAPPIE home unit 103, and the caregiver portal 101, the doctor portal 102, the church portal 104, the HAPPIE server 100, and if needed, to emergency services 106. The functions performed by the video cameras 112 and the microphones 113 will be further described below in connection with various modules included in software executed by the HAPPIE system core 121 in a preferred HAPPIE home unit 103);
a plurality of HA hub devices within the senior living facility to provide communications for the plurality of HA user interface devices, the plurality of HA operation devices, and the cloud server ([0114] the HAPPIE home unit 103 is made up of the HAPPIE system core 121, Wifi hot spot 109, a battery backup 110 and other elements as depicted in Fig. 3 and Fig. 4)(Prov. [0080]), ([0113] The HAPPIE system core 121 has a communication link with a network access device 122, such as an Ethernet interface, WiFi radio or interface, Bluetooth, cellular transceiver, or other similar device. The network access device 122 provides communication with the cloud or Internet 105. In addition, local wireless network communication is provided within the home using a WiFi hotspot 109 connected to the HAPPIE system core 121);
([205] resident smart phone 111 connected to the cloud, caregiver smartphone 178 connected to the cloud through the WiFi)([0149] caregiver smart phone 178)(Prov. [0155]) configured to cooperate with the cloud server to display contextual information for a respective user ([205] resident or caregiver may access medication information {contextual information} through smart phone 111 or smart phone 178)(Prov. [0155])    ([0141] data collected from coffee maker, and other concerning data {calorie intake, vitamin requirements, carbohydrate and protein consumption} collected from the HAPPIE home and displayed to doctor portals through the cloud)( Prov. [0106]);
obtain a time of actual operation of at least one given HA operation device ([0294]  metadata is stored associated with each video image, including the time that the image was taken,)([0144] he HAPPIE home unit 103 insures that the correct medications are taken by the resident at the correct time,)([0300]  caregiver portal 101 each time a food item or beverage is consumed.)([0309]  caregiver portal 101 each time a food item or beverage is consumed.) ([0324]  If the smart medicine cabinet is accessed at a time when scheduled medication is due to be taken, the HAPPIE home unit 103 will play an audio prompt over speakers 157 listing the medicine that is due to be taken as a reminder to the resident)
determine a current operation of at least one given HA operation device ([0145] taking resident’s temperature through medical equipment and communicating the data to the HAPPIE home system to the doctor through the cloud)(Prov. [0110])  ([0193])        ([0144] the resident is taking medication and medication sensors and smart medication dispenser are the current operation)(Prov. [0109]) ])([0186] FIG. 15, a medicine dose window 257 shows the scheduled time 262 to take the dose, and information 263 concerning how many pills to take. Images of the front and back of each pill based medication, vitamin, and supplement are stored in the local database 108 of the HAPPIE home unit 103. As shown in FIG. 15, a front image 264 of the pill is displayed in the medicine dose window 257, and a back image 265 of the pill is displayed. Images of the pill are also displayed on any connected smart phone 111, during an alert, or selectively displayed on smart phone 111 at any time upon request. The same information may be displayed on video monitors and televisions 156 at the home) )([0190] The HAPPIE home unit 103 integrates with secure and unsecure medication dispensers 154 (e.g. pill boxes), medication services (e.g. PillPack™), and smart medication dispensers. Smart pill dispensers 154 monitor medication dispensed through the use of built-in weight-based dosage calculators comparing pre-and-post dispenser weight to ensure accurate dosing. The verbal commands of the resident, and information generated by medication sensors 154, are recorded in the local database 108 and used to positively track and verify the resident's compliance with scheduled medication.), 
determine the contextual information for the respective user based upon the current operation of the at least one given HA operation device when the time of the actual operation is within a threshold time period of determining the current operation ([0422] The calendar module 650 can generate reminders and alerts 651 for any appointment or scheduled event. The calendar module 650 can include scheduled medication, and provide reminders 651 when medication is due to be taken)([0358] the HAPPIE home unit 103 sends a new reminder to the resident concerning the scheduled dose of medicine.)([0362] the HAPPIE home unit 103 sends a new reminder to the resident concerning the scheduled dose of medicine.)([0394] HAPPIE home unit 103 will activate or turn on the TV or video monitors 156 when a reminder indicates that a scheduled conference with a medical professional (e.g. doctor or nurse) is due or is about to occur)
the cloud server configured to cooperate with the at least one caregiver interface device ([0135] resident smart phone 111 connects to WiFi and to HAPPIE system core which would connect the smartphone to the cloud)(Prov. [0100]) to determine when the at least one caregiver interface device is within a room ([0115] the floor has cameras everywhere to track the movement of residents with sensors on the floor as depicted in Fig. 3 {elements 112})(Prov. [0081]) in the senior living facility associated with the respective user ([149] the smart phone 111 belongs to a specific resident of the senior facility)(Prov. [0150])([0186] FIG. 15, a medicine dose window 257 shows the scheduled time 262 to take the dose, and information 263 concerning how many pills to take. Images of the front and back of each pill based medication, vitamin, and supplement are stored in the local database 108 of the HAPPIE home unit 103. As shown in FIG. 15, a front image 264 of the pill is displayed in the medicine dose window 257, and a back image 265 of the pill is displayed. Images of the pill are also displayed on any connected smart phone 111, during an alert, or selectively displayed on smart phone 111 at any time upon request. The same information may be displayed on video monitors and televisions 156 at the home)([0190] The HAPPIE home unit 103 integrates with secure and unsecure medication dispensers 154 (e.g. pill boxes), medication services (e.g. PillPack™), and smart medication dispensers. Smart pill dispensers 154 monitor medication dispensed through the use of built-in weight-based dosage calculators comparing pre-and-post dispenser weight to ensure accurate dosing. The verbal commands of the resident, and information generated by medication sensors 154, are recorded in the local database 108 and used to positively track and verify the resident's compliance with scheduled medication.), and when so,

Rufo does not explicitly teach the cloud server configured to cooperate with the at least one caregiver interface device to determine when the at least one caregiver interface device is within a user's room in the senior living facility associated with the respective user when the caregiver is providing care to the respective user in the user's room and based upon communication with at least one corresponding HA operation device of the plurality thereof having the known geographic location to correspond to the user's room, and communicate the contextual information to the at least one 
Wengrovitz teaches the cloud server  configured to cooperate with the at least one caregiver interface device to determine when the at least one caregiver interface device is within a user's room in the senior living facility associated with the respective user when the caregiver is providing care to the respective user in the user's room ([0036] The tablets 120 {caregiver interface device} communicate with locator devices 111 of patient rooms {user’s room} 110 for enabling indoor location determination in which the indoor locations of the tablets 120 are tracked for use in providing delivery of location-based data and/or services to healthcare professionals carrying tablets 120)([0074] In one embodiment, a location determination algorithm is executed for tracking the location of the tablet 120 as the doctor moves about the hospital 101) ([0049] The HSSs 137 include servers supporting location-based services which may be provided for tablets 120. For example, the HSSs 137 may include data servers, audio conferencing servers, video conferencing servers, conference bridging servers, presence tracking servers, and the like, as well as various combinations thereof) 
and based upon communication with at least one corresponding HA operation device of the plurality thereof having the known geographic location to correspond to the user's room ([0051-0053] Supporting communications between devices of the patient rooms 110 and bridging communication network 142. The devices for which connectivity 119 may be supported may include telephones located within the patient rooms 110, locator devices 111 located within the patient rooms 110 (e.g., where indoor location determination is performed remotely), medical equipment that supports network communication capabilities (e.g., for remote logging of medical data monitored and captured by medical equipment), connectivity 129 may be used for supporting voice communications, video-based communications, conferencing, messaging, data retrieval, and the like, as well as various combinations thereof.)
([0152-0154] Fig. 6 a doctor {caregiver} carrying a tablet 120 enters one of the patient rooms 110 (illustratively, room 110 N). The tablet 120 includes a Bluetooth radio configured for detecting signaling from Bluetooth radiators. The tablet 120 also runs a Bluetooth sniffing algorithm periodically as a background task for detecting signaling from Bluetooth radiators. The tablet 120 also runs a Bluetooth sniffing... programs 321 may include a location determination program, one or more applications and/or scripts which may be invoked for providing location-based data and/or services (e.g., for providing patient information to tablets 120 upon detection that the tablets 120 have entered patient rooms 110, for providing patient information {contextual information} to tablets 120). 

It would have been obvious to a person skilled in the art, before the effective filing date of the
invention, to modify Rufo in view of Wengrovitz in order for the cloud server to cooperate with the caregiver interface device when the device within the patient room and communicate the contextual information because it would help the medical personnel have access to resident’s most current and relevant medical information and test results upon entry to the room and be able to quickly simply use communication services in conjunction with such resident visits.

Rufo does not explicitly teach otherwise perform a polling operation for the current operation based upon the at least one caregiver interface device being within a user's room, however
Derenne teaches otherwise perform a polling operation for the current operation based upon the at least one caregiver interface device being within a user's room ([0194-0195] provides alerting if the tasks are not completed properly or within a requirement time period, When so configured, system 20 helps ensure that the patient care protocols of the healthcare facility are properly followed. In such embodiments, system 20 automatically detects when a caregiver 82 enters the patient's room and monitors the activities performed by the caregiver to ensure that one or more desired activities are performed.)([0320] software module automatically changes a user interface on patient support apparatus 36 in response to the caregiver's presence (e.g. by unlocking certain functions that are not accessible to the patient))
It would have been obvious to a person skilled in the art, before the effective filing date of the
invention, to modify Rufo in view of Derenne in order for the cloud server perform a polling operation for the current operation based upon the at least one caregiver interface device being within a user's room because it would ensure that improved patient care is accomplished through the use of one or more video cameras positioned within a patient's room in order to provide patient care assistance in one or more of a variety of different manners

Regarding claim 2, Rufo, Wengrovitz and Derenne teach the HA system of claim 1.
Rufo further teaches wherein at least one of the plurality of HA operation devices comprises a medication container ([0190] medication place with smart medication dispensers)(Prov. [0140]) associated with the respective user ([182] Fig. 14 is a screen shot showing a medication reminder with the name of the specific resident to take medication)(Prov. [0132]); wherein the contextual information comprises medication usage information ([0190] medical sensors are utilized to track the medication doses taken by the resident)((Prov. [0140]);
and wherein the cloud server is configured to communicate the contextual information based upon operation of the medication container ([0190] medical sensors are utilized to track the medication doses taken by the resident)(Prov. [0140])  ([0191] text alert or audio alert may be sent to caregiver smart phone or resident smart phone)( Prov. [0140]).

Regarding claim 3, Rufo, Wengrovitz and Derenne teach the HA system of claim 1.
Rufo further teaches wherein at least one of the plurality of HA operation devices comprises a light switch in an area in the senior living facility ([0129] the system is connected to the controllers for the light {element 159 in Fig. 4}, The lights can be turned on or off using the controller {remote or local}) (Prov. [0095]);
wherein the contextual information comprises activities for the respective user within the area ([0209] Wearable devices 158 in Fig. 4 track body posture to physical activity, pain management, sunlight exposure and length and quality of sleep)(Prov. [0159]). ([0129] sensors will provide data about the level of lightening in a room {medication room or Bed room})( Prov. [0095]);
and wherein the cloud server is used to communicate the contextual information to the at least one caregiver interface device based upon operations of the light switch ([0191] text alert or audio alert may be sent to caregiver smart phone or televisions in specific rooms)(Prov. [0141]).

Regarding claim 4, Rufo, Wengrovitz and Derenne teach the HA system of claim 3.
Rufo further teaches The HA system of Claim 3 wherein the area comprises a bedroom ([0123] bed sensors are in an area where the resident sleeps {bedroom})(Prov. [0089]); and wherein the contextual information comprises sleep information ([0123] Bed sensors provides information about resident weight and time the resident went to bed)(Prov. [0089]) ([0209] Wearable devices 158 in Fig. 4 track body posture to physical activity, pain management, sunlight exposure and length and quality of sleep) (Prov. [0159]).

Regarding claim 5, Rufo, Wengrovitz and Derenne teach the HA system of claim 3.
Rufo further teaches wherein the area comprises a bathroom ([0285][0127] resident uses bracelets which determine where the resident went)(Prov. [0093, 0235])    ([115] Fig. 3 shows the whole floor including the bathroom on the right side)(Prov. 0081) ; and wherein the contextual information comprises bathroom usage information ([0108] door {bathroom door} sensors can be used to determine how many times the resident uses the bathroom {based on the number of bathroom doors})(Prov. [0073]).

Regarding claim 6, Rufo, Wengrovitz and Derenne teach the HA system of claim 1.
Rufo further teaches wherein at least one of the plurality of HA operation devices ([0256] smart appliances are in the kitchen {some smart appliances are located in the kitchen})(Prov. [0206]) comprises an occupancy sensor in an area in the senior living facility;
wherein the contextual information comprises physical activities for the respective user within the area ([0256] sensors in the kitchen, pantry, and medical equipment connect with the HAPPIE home unit 103, these sensors provide actions, activities of residents in the senior facility) (Prov. [0206]);
and wherein the cloud server is configured to communicate the contextual information to the at 17(61120) least one caregiver interface device based upon operations of the occupancy sensor ([0256] the actions and activities of the residents are collected through the sensors in the kitchen, pantry and equipment and stored in the cloud and transmitted to the caregiver through the caregiver portal) ([0135] A smart phone 111 may be connected to the home unit 103, and used to configure, or control the home unit 103, or used to display data received from the home unit 103, or used to input data into the home unit 103.).

Regarding claim 7, Rufo, Wengrovitz and Derenne teach the HA system of claim 6.
Rufo further teaches wherein the area comprises a shower ([0285][0127] resident uses bracelets which determine where the resident went which includes the bathtub area) (Prov. [0093, 0235]); and wherein the contextual information comprises shower usage information ([0108] door {bathtub room door} sensors can be used to determine shower information usage) (Prov. [0073])  ([109] door sensors data are sent to the cloud and then to the caregiver through the caregiver portal) (Prov. [0074]).
Rufo does not explicitly have a shower, however It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Rufo in order to have shower instead of bathtub because it will help residents take showers for cleaning and health purposes, and it is safer for old residents to use the shower instead of bathtub.

Regarding claim 8, Rufo, Wengrovitz and Derenne teach the HA system of claim 1.
Rufo further teaches wherein the cloud server is configured to communicate a notification to a respective HA user interface device based upon the contextual information ([0182] medication reminders sent from the cloud to the HAPPIE home unit and then to the resident smart phone. Text alert or audio alert can be utilized as well through the video monitors and televisions, Fig 14 and Fig. 15 show the screen displayed on the smart phone)(Prov. [0132])([0135] A smart phone 111 may be connected to the home unit 103, and used to configure, or control the home unit 103, or used to display data received from the home unit 103, or used to input data into the home unit 103.)

Regarding claim 9, Rufo, Wengrovitz and Derenne teach the HA system of claim 8.
Rufo further teaches wherein the notification comprises a reminder for the respective user to perform an action associated with the contextual information ([0182] medication reminders sent from the cloud to the HAPPIE home unit and then to the resident smart phone. Text alert or audio alert can be utilized as well through the video monitors and televisions, Fig 14 and Fig. 15 show the screen displayed on the smart phone)([0182] reminders to take medication on time)(Prov. [0132]) ([0135] A smart phone 111 may be connected to the home unit 103, and used to configure, or control the home unit 103, or used to display data received from the home unit 103, or used to input data into the home unit 103).

Regarding claim 10, Rufo, Wengrovitz and Derenne teach the HA system of claim 1.
Rufo further teaches wherein the cloud server is configured to learn the contextual information based upon at least one of the plurality of HA operation devices over time ([160] Machine learning algorithms are used in the remote server 100 to learn and assemble patterns of residents, Data {contextual information} coming from video camera, mics are sent to the remote server {through the cloud})(Prov. [0093, 0188, 221, 223, 231] using artificial intelligent, the HAPPIE home system uses data collection from motion detectors, video camera and other devices to determine location of resident, and identify the persons within the facility, track resident internet searches, provide analysis of the resident subject matter, using artificial intelligent HAPPIE home performs a continual analysis on the data collected and stored in the local database).

Regarding claim 11, Rufo, Wengrovitz and Derenne teach the HA system of claim 10.
Rufo further teaches wherein the cloud server is configured to learn the contextual information based upon input to the at least one caregiver interface device ([0145] data is communicated to the HAPPIE system core 121 and to the cloud server, Data such as Blood pressure {showing on the smart phone} or other medical information showing on the resident smart phone)(Prov. [0110]). 

Regarding claim 12, Rufo, Wengrovitz and Derenne teach the HA system of claim 1.
Rufo further teaches wherein the plurality of HA user interface devices comprises a plurality of tablet computers ([0112] tablet and smart phones in Fig. 2 are utilized as the wireless computing devices {HA user interfaces})(Prov. [0078]).

Regarding claim 13, Rufo and Wengrovitz teach the HA system of claim 1.
Rufo further teaches wherein the plurality of HA operation devices comprises a plurality of internet of things (IoT) devices ([0107] smart appliances {HA operation devices} are internet of things devices).

Regarding claim 14, Rufo, Wengrovitz and Derenne teach the HA system of claim 1.
Rufo further teaches wherein the contextual information comprises health information for the respective user ([0209] Fig. 20 shows health information for the respected user such as Blood pressure, pulse rate and temperature)(Prov. [0159]).

Regarding claim 15, Rufo and Wengrovitz teach the HA system of claim 1.
Rufo further teaches wherein the contextual information comprises family member information for the respective user ([0175] the calendar module contains information for the people {family friends, neighbors} as depicted in Fig. 10)(Prov. [0125]).

Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 1.
Regarding claim 17, claim 16 can be rejected with the same reasoning as claim 2.
Regarding claim 18, claim 16 can be rejected with the same reasoning as claim 3.
Regarding claim 19, claim 16 can be rejected with the same reasoning as claim 4.
Regarding claim 20, claim 16 can be rejected with the same reasoning as claim 5.
Regarding claim 21, claim 16 can be rejected with the same reasoning as claim 6.
Regarding claim 22, claim 16 can be rejected with the same reasoning as claim 8.
Regarding claim 23, claim 16 can be rejected with the same reasoning as claim 10.
Regarding claim 24, claim 16 can be rejected with the same reasoning as claim 1.
Regarding claim 25, claim 16 can be rejected with the same reasoning as claim 2.
Regarding claim 26, claim 16 can be rejected with the same reasoning as claim 3.
Regarding claim 27, claim 16 can be rejected with the same reasoning as claim 4.
Regarding claim 28, claim 16 can be rejected with the same reasoning as claim 5.
Regarding claim 29, claim 16 can be rejected with the same reasoning as claim 6. 
Regarding claim 30, claim 16 can be rejected with the same reasoning as claim 8.
Regarding claim 31, claim 16 can be rejected with the same reasoning as claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
                                                                                                                                                                                                     /F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444